By the Court.

Lumpkin, J.,
delivering the opinion.
We cannot doubt but that the Court was right in allowing the garnishee to be called for the purpose of answering the summons. And this case differs from the one cited by counsel as decided by this Court in this: That there the case was called in its order, and neither the principal nor the security appearing, judgment was entered up upon the bond against both, which the Court very properly refused to have vacated on account of the subsequent appearance of the parties.
But here no judgment had been entered. The garnishee answered when called, and filed his return to the summons.
But apart from this, the plaintiffs’ counsel entered up judgment against the garnishee for the amount admitted by him to be due. Has he not waived his objection to the irregularity of the proceeding ? It would seem so.